DECISION
The application of the above-named defendant for a review of the sentence of 10 years; Dangerous imposed on June 8, 1982, was fully heard and after a careful consideration of the entire matter it is decided that:
The sentence shall remain the same as originally imposed.
Under the circumstances, the sentence does not seem excessive for the crime committed.
We wish to thank Marjorie Rodriquez, of the Montana Defender Project, for her assistance to the Defendant and to this Court.
*11DATED this 18th day of January, 1983.
SENTENCE REVIEW DIVISION
Leonard Langen, Chairman; Joseph Gary, Mark Sullivan